Citation Nr: 1022010	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and a 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971 and from August 6, 1984, to March 31, 1987.  He was 
discharged from his second period of service under other than 
honorable conditions.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In a March 2006 decision, the Board found that the Veteran's 
discharge from his second term of service was under 
dishonorable conditions and was a bar to certain VA benefits.  
In March 2006 and February 2009, the Board remanded the claim 
of entitlement to service connection for PTSD for further 
development.

Since February 2009, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA must consider 
alternative psychiatric disorders within the scope of an 
initial claim for service connection for a specific 
psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Given that a January 2008 VA treatment record shows 
that the Veteran reported having had chronic, intermittent 
depression since his first period of active service, and 
given that a diagnosis of depression not otherwise specified 
was made, the appellant's claim is considered a broad claim 
for entitlement to a psychiatric disorder, to include PTSD 
and a depressive disorder.

The issue of entitlement to a waiver of recovery of an 
overpayment in the amount of $13,382.00 has been raised by 
the record, but apparently has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the February 2009 remand, the Board directed the RO to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) to verify the claimant's stressors.  In an 
October 2009 memorandum, the RO determined that there was 
insufficient information for stressor verification.  

Significantly, in January 2010, the appellant submitted 
additional information regarding his stressors to the Oakland 
RO, which apparently was not received by the AMC prior to 
returning the case to the Board.  Therein he claims to have 
witnessed a homicide on [redacted].  In 
support of that assertion he submitted a document from the 
City and County of [redacted] Police Department showing that a 
homicide occurred at the intersection of [redacted] and 
[redacted], which is a block away from 
[redacted], on October 21, 1970.  The time of the homicide 
was 1:38 PM.  Notwithstanding the verification of a homicide 
near [redacted], additional development is needed to 
determine the ship on which the appellant was stationed, the 
USS Whipple, was in port at Pearl Harbor on October 21, 1970, 
and therefore whether it is possible that the claimant 
witnessed that killing.

In January 2010, the claimant also asserted that the USS 
Whipple encountered 30-foot swells between October 1, and 13, 
1970, and between November 8, and 18, 1971.  He also claims 
that between November 8, and 18, 1971, there was talk that 
the captain of the ship wanted to fire upon Russian navy 
ships during war game exercises.  Given that a January 2008 
VA treatment record shows the claimant reported that PTSD was 
due to a fear of drowning, the nature of the sea conditions 
during the above time periods should be explored.  38 C.F.R. 
§ 3.159 (2009).  Moreover, a VA examination is necessary for 
the adjudication of this claim.

Finally, in a May 2007 authorization for release, the Veteran 
reported that he had received treatment at the Stockton VA 
clinic from 2000 to 2005.  Treatment records from that 
facility starting in late July 2001 are of record.  Hence, 
any additional records from 2000 to July 2001 should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
treatment records from Stockton, 
California, VA clinic from January 2000 
to July 2001.  Any such records should be 
associated with the Veteran's VA claims 
folder.  If the RO cannot locate such 
records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO/AMC must prepare a summary of 
the Veteran's alleged service stressors 
for his first period of service.  This 
summary and a copy of the appellant's DD 
Form 214 and other service personnel 
records must be sent to the JSRRC and the 
Naval Historical Center .

The JSRRC and the Naval Historical Center 
must be asked to provide any additional 
information that might corroborate the 
claimant's alleged stressors, 
particularly with respect to his 
contentions that the USS Whipple was at 
Pearl Harbor on October 21, 1970, as 
opposed to being at sea; that the USS 
Whipple encountered "30-foot swells" at 
times between October 1, and 13, 1970, 
and at times between November 8, and 18, 
1971; and that between November 8, and 
18, 1971, the captain of the USS Whipple 
wanted to fire upon Russian navy ships 
during war game exercises.  If any 
stressor cannot be verified the JSRRC 
and/or the Naval Historical Center must 
so state in writing. 

3.  Upon completion of the above 
development, the RO/AMC must determine 
whether there is verifying evidence of 
any claimed in-service stressors.

4.  Thereafter, the RO/AMC should arrange 
for a VA psychiatric examination of the 
appellant to determine the etiology of 
any diagnosed psychiatric disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the doctor.  
The examiner must report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  Any diagnosis 
offered must be made under the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM -IV).  The existence 
or absence of PTSD should be definitively 
determined.  The RO/AMC must inform the 
examiner of any verified stressors from 
his first period of active duty.  The 
examiner is to be instructed that no 
stressor from the appellant's second term 
of service may be considered in 
determining whether there is a nexus 
between any diagnosed psychiatric 
disorder and his active duty service.  

If PTSD is diagnosed, the examiner must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
the disorder is due to a specific 
independently verifiable stressor(s) that 
occurred during the appellant's first 
period of active duty.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  

For any other Axis I disorder diagnosed, 
other than a substance use disorder, the 
examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any diagnosed acquired 
psychiatric disorder is related to the 
Veteran's first period of active duty.  
The rationale for all opinions expressed 
should be explained.

In preparing any opinions, the reviewing 
doctor must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed psychiatric disorder is 
unknowable.

The VA physician must append a copy of 
his or her curriculum vitae to the 
medical opinion report. 

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the appellant does not report for 
any scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested is 
completed, the RO should review the 
examination report and medical opinions 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If any report or medical opinion 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a psychiatric disorder, to include PTSD 
and a depressive disorder.  If the 
benefit is not granted, the Veteran must 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

